Name: 89/7/EEC: Commission Decision of 12 December 1988 determining, for certain varieties of vegetable species, the period of validity of their official acceptance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  agricultural policy
 Date Published: 1989-01-10

 Avis juridique important|31989D000789/7/EEC: Commission Decision of 12 December 1988 determining, for certain varieties of vegetable species, the period of validity of their official acceptance Official Journal L 007 , 10/01/1989 P. 0025 - 0026*****COMMISSION DECISION of 12 December 1988 determining, for certain varieties of vegetable species, the period of validity of their official acceptance (89/7/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (1), as last amended by Directive 88/380/EEC (2), and in particular Article 13 (3), second and fourth subparagraphs, Having regard to the request made by the Kingdom of Spain, Whereas Article 13 (1) of Directive 70/458/EEC provides that official acceptance granted to varieties of vegetable species in a Member State before 1 July 1972 shall be valid until 30 June 1982 at the latest; Whereas Directive 88/380/EEC provides that: - in the case of varieties for which acceptance has been granted before 1 July 1972, or, with regard to Denmark, Ireland and the United Kingdom, before 1 January 1973, this period may be extended until 30 June 1990 for individual varieties, where official measures organized on a Community basis have been taken before 1 July 1982 in order to ensure that the conditions for the renewal of their acceptance or for the acceptance of varieties derived from them are met, - with regard to Greece, Spain and Portugal, the expiry of the acceptance period for certain varieties for which acceptance has been granted in those Member States before 1 January 1986 may, at the request of those Member States, also be fixed for 30 June 1990; Whereas, accordingly, the varieties which satisfy the abovementioned conditions should be identified and the period of validity of their official acceptance determined in accordance with Directive 88/380/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Official acceptance granted in a Member State to the varieties of vegetable species listed in the Annex shall be valid until 30 June 1990 at the latest. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 7. (2) OJ No L 187, 16. 7. 1988, p. 31. ANNEX 1.2.3.4 // // // // // Species // Variety // Species // Variety // // // // // (1) // (2) // (1) // (2) // // // // 1.2 // Allium cepa L. // Brunswijker // Onion // Gros Plat d'Italie // // Rijnsburger // // Zittauer Gelbe // Allium porrum L. // Blauwgroene Winter // Leek // Carentan // // De Gennevilliers // // D'hiver // // Di Liegi // // Gros long d'Ã ©tÃ © // // Herfstreuzen // // Musselburgh // // Zwitserse Reuzen // Apium graveolens L. // Golden Self Blanching // Celery // Plein blanc dorÃ © Barbier // Apium graveolens L. // Albaster // Celeriac // // Beta vulgaris L. var. vulgaris Spinach beet, chard // Blonde Ã carde blanche Verte Ã carde blanche Verte frisÃ ©e Ã carde blanche // Beta vulgaris L. var. conditiva Alef. Red beet or beetroot // Boltardy Detroit Plate d'Egypte // Brassica oleracea L. convar. botrytis (L.) Alef. var. botrytis L. Cauliflower // Alpha Angers No 5 Erfurter Erfurt 14 Flora Blanca Herfstreuzen // // Mechelse // // Palla di neve // // Toscano precoce // // Walcheren Winter // Brassica oleracea L. convar. capitata (L.) Alef. var. sabauda L. Savoy cabbage // Dauerwirsing De Pontoise Piacentino Roi de l'hiver Vertus // // Vorbote // Brassica oleracea L. convar. capitata (L.) Alef. var. alba DC Cabbage // Amager hochstrunkig Amager Kortstronk Bacalan de Rennes Bacalan grande Bacalan hÃ ¢tif // // Brunswijker // // Gouden Akker // // Koebenhavns Torve // // Langedijker Bewaar // // Langedijker Late Herfstwitte // // Langedijker Vroege Herfstwitte // // Langedijker Vroege Witte // // Roem van Enkhuizen // Brassica olearacea L. convar. capitata (L.) Alef. var. rubra DC Red cabbage // Langedijker Bewaar Langedijker Herfst Negerkop // Brassica rapa L. var. rapa Turnip // Blanc globe Ã collet violet // Capsicum annuum L. Chili, pepper, capsicum // MorrÃ ³n de conserva Quadrato d'Asti rosso Yolo Wonder // Cichorium endivia L. Endive // Nummer Vijf // Cucumis Melo L. // Jaune Canari // Melon // // Cucumis sativus L. // Chinesische Schlangen // Cucumber // Delikatess // Cucumis sativus L. // De Vorgebirg // Gherkin // // Cucurbita pepo L. // Black Beauty // Marrow // Long Green Bush // // Long White Bush // Daucus carota L. // Amsterdam // Carrot // Berlikumer // // Chantenay // // Chantenay Ã coeur rouge // // D'Amsterdam Ã forcer // // Danvers // // De Colmar // // De Colmar Ã coeur rouge // // Nantaise amÃ ©liorÃ ©e // // Parijse Markt // // Vertou // Foeniculum vulgare Miller Fennel // Di Firenze // Lactuca sativa L. // Attraction // Lettuce // Blonde Ã bord rouge // // Blonde lente Ã monter // // Kagraner Sommer // Lycopersicon lycopersicum (L.) Karsten ex Farw. Tomato // San Marzano S. Marzano Gigante // Petroselinum crispum (Miller) Nyman ex A.W. Hill Parsley // Commun Halblange Mooskrause // Phaseolus vulgaris L. // Borlotto lingua di fuoco // Freanch bean // Semilarga // Raphanus sativus L. Radish (Type 1) // Demi-long Ã ©carlate Ã trÃ ¨s petit bout blanc Flamboyant // // Gaudry // // Ronde Rode Broei // // Ronde Rode Broei en Vollegronds // // Rond rose Ã bout blanc // // Saxa // Raphanus sativus L. // De cinq semaines rose // Radish (Type 2) // // Scorzonera hispanica L. // Einjaehrige // Scorzonera or Black salsify // Verbeterde Reuzen Nietschieters // Solanum melongena L. // Listada de GandÃ ­a // Aubergine or egg plant // Monstrueuse de New York // // Violetta lunga // Spinacia oleracea L. // Matador // Spinach // Resistoflay // // Viking // // Winterreuzen // Valerianella locustella (L.) Laterr. Corn-salad or lamb's lettuce // Dunkelgruener vollherziger // Vicia faba L. (partim) // Aguadulce // Broad bean // Driemaal Wit // // Muchamiel